DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Request
If Applicant feels a telephonic interview could help, Applicant is kindly requested to contact the Examiner prior to any further action/amendment on the merits, in order to discuss the application and claims (contact information can be found at the end of this office action).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim has been amended to state “The computer implemented-method of claim 1”, which the Examiner believes is a typographical error and should actually state “The computer-implemented method of claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US 2013/0064305 in view of Sengupta et al., US 2019/0082238 and further in view of Nielsen, US 10,523,978.

1, Karlsson discloses a computer implemented method, comprising: 
generating a plurality of subsequences based on a source sequence associated with a media title (media delineated into a plurality of GOPs; page 2, paragraph 28, and page 3, paragraph 35); 
encoding a first subsequence included in the plurality of subsequences across each encoder included in a plurality of encoders and at least one rate control value to generate a first plurality of encoded subsequences (encoders can encode specific GOPs into different variants, i.e. first encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30);  
encoding a second subsequence included in the plurality of subsequences across each encoder in the plurality of encoders and the at least one rate control value to generate a second plurality of encoded subsequences (encoders can encode specific GOPs into different variants, i.e. second encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30); 
generating a plurality of encoded media sequences based on the first plurality of encoded subsequences and the second plurality of encoded subsequences (creating 
selecting a first encoded media sequence from the plurality of encoded media sequences based on a first target value for a media metric to subsequently stream to a first endpoint device during playback of the media title (selection of specific encoded content for streaming; page 4, paragraph 47, and page 5, paragraph 53, and wherein based on a specific request pertaining to a target media metric, i.e. rates depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and metric can also include bandwidth/processing resources; page 6, paragraph 63).
Karlsson does not explicitly disclose configured encoders, wherein each configured encoder included in the plurality of configured encoders is associated with a combination of an encoder and a configuration, wherein the configuration specifies an encoding standard and one or more configuration parameters for the encoding standard, wherein the one or more configuration parameters are implemented by the encoder to effect the encoding standard, and wherein at least two configured encoders included in the plurality of configured encoders are different from one another.
In a related art, Sengupta does disclose configured encoders, wherein each configured encoder included in the plurality of configured encoders is associated with a combination of an encoder and a configuration (with multiple encoders; Fig. 5A, elements 132A and 132B, and page 3, paragraph 24, and page 5, paragraph 44, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46), 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson and Sengupta by allowing different encoders to be specifically configured according to certain criteria, in order to provide an improved system and method for a multi-encoder node system for transmitting multiple encoder streams, which overcomes inefficiencies in previous prior art systems (Sengupta; page 2, paragraph 16).
Karlsson in view of Sengupta does not explicitly disclose a configuration specifies an encoding standard and one or more configuration parameters for the encoding standard, wherein the one or more configuration parameters are implemented by the encoder to effect the encoding standard.
In a related art, Nielsen does disclose a configuration specifies an encoding standard and one or more configuration parameters for the encoding standard, wherein the one or more configuration parameters are implemented by the encoder to effect the encoding standard (encoders use encoding codecs, i.e. standards, and associated settings corresponding to the specific codec/standard, i.e. parameters used with, and to implement, the codec/standard; col. 14, lines 4-8, 32-40, and 48-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, and Nielsen by allowing encoder configurations to specify parameters for specific encoding standards, in order to provide an improved system and method for the 

Regarding claim 2, Karlsson in view of Sengupta and Nielsen discloses a first configured encoder included in the plurality of configured encoders is associated with a first encoder (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders which are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and Nielsen; with plurality of encoders encoding multiple formats, i.e. different; col. 2, lines 59-63, and col. 8, lines 29-31, and col. 12, lines 55-64, and col. 18, lines 1-4, and with various/different codecs/standards used; col. 4, lines 34-36, and col. 18, lines 19-21 and 45-48), and a second configured encoder included in the plurality of configured encoders is associated with a second encoder that differs from the first encoder (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders which are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein different encoders; see abstract, and page 2, paragraphs 16-17, and Nielsen; with plurality of encoders encoding multiple formats, i.e. different; col. 2, lines 59-63, and col. 8, lines 29-31, and col. 12, lines 55-64, and col. 

Regarding claim 4, Karlsson in view of Sengupta and Nielsen discloses a first configured encoder included in the plurality of configured encoders is associated with a first encoder and a first value for a configuration parameter (Karlsson; encoders can encode specific GOPs into different variants, i.e. encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and Sengupta; plurality of different encoders, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and Nielsen; encoders use encoding codecs, i.e. standards, and associated settings corresponding to the specific codec/standard, i.e. parameters used with, and to implement, the codec/standard; col. 14, lines 4-8, 32-40, and 48-58, and wherein including at least a value; col. 14, lines 32-34), and a second configured encoder included in the plurality of configured encoders is associated with the first encoder and a second value for the configuration parameter (Karlsson; encoders can encode into different variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein with multiple encoders; Fig. 2, elements 231, 233, and 235, and page 2, paragraph 22, and pages 2-3, paragraph 30, and Sengupta; plurality of different encoders, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and note that the encoders are interpreted to be 

Regarding claim 5, Karlsson in view of Sengupta and Nielsen discloses a first configured encoder included in the plurality of configured encoders is associated with a first configuration that specifies at least one of a profile level, an analysis level, a search level, a psycho-visual option, a performance option, or a tuning option (Sengupta; based on an encoding profile complexity, i.e. profile level; page 2, paragraphs 15-16, and wherein encoders configured based on specific profiles for bitrate, format, etc.; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).

Regarding claim 7, Karlsson in view of Sengupta and Nielsen discloses when encoding the first subsequence, a first configured encoder included in the plurality of configured encoders, for each rate control value included in the at least one rate control value, encodes the first subsequence based on the rate control value to generate a different encoded subsequence included in the first plurality of encoded subsequences (Karlsson; can encode based on required variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein the variants include specific bitrates/resolutions; page 1, 

Regarding claim 8, Karlsson in view of Sengupta and Nielsen discloses for each resolution included in a plurality of resolutions, sampling the first subsequence to generate a different sampled subsequence, and for each different sampled subsequence, encoding the sampled subsequence across each configured encoder included in the plurality of configured encoders and at the at least one rate control value to generate a different plurality of encoded subsequences included in the first plurality of encoded subsequences (Karlsson; can encode based on required variants; page 2, paragraph 29, and page 3, paragraph 38, and wherein the variants include specific bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and Sengupta; plurality of different encoders, and wherein the encoders are configured based on a specific encoding profile; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).

Regarding claim 9, Karlsson in view of Sengupta and Nielsen discloses selecting a second encoded media sequence from the plurality of encoded media sequences based on a second target value for the media metric to subsequently stream to a second endpoint device during playback of the media title (Karlsson; selection of specific encoded content for streaming; page 4, paragraph 47, and page 5, paragraph 

Regarding claim 10, Karlsson in view of Sengupta and Nielsen discloses the media metric comprises a bitrate, a distortion metric, a peak signal-to-noise-ratio (PSNR), a linear media multimethod assessment fusion (VMAF) metric, a harmonic VMAF (VMAFh) metric, or an audio quality metric (Karlsson; metric, i.e. rates depending on device and network resources; pages 5-6, paragraph 59, and page 6, paragraph 62, and metric can also include bandwidth/processing resources; page 6, paragraph 63, and Nielsen; bit rate metric; col. 4, lines 36-42).

Claim 11, which discloses a non-transitory computer readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a computer readable media including instructions that, when executed by one or more processors (Sengupta; memory with processor executable instructions; page 4, paragraphs 30 and 33, and page 6, paragraph 50); 
a first configuration specifying a first encoding standard and one or more configuration parameters for the first encoding standard, and a second configuration specifying a second encoding standard and one or more additional configuration 
at least a portion of the first encoded media sequence is subsequently streamed to a first endpoint device during playback of the media title (Karlsson; selection of specific encoded content for streaming; page 4, paragraph 47, and page 5, paragraph 53).

Claim 13, which discloses a non-transitory computer readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 5.  

Regarding claim 14, Karlsson in view of Sengupta and Nielsen discloses generating the first encoded subsequence comprises encoding the first subsequence across each encoder included in a plurality of encoders that includes the first encoder to generate a first plurality of encoded subsequences that includes the first encoded 

Regarding claim 16, Karlsson in view of Sengupta and Nielsen discloses the first encoded subsequence is associated with a first resolution and a first rate control value, and the second encoded subsequence is associated with a second resolution that differs from the first resolution and a second rate control value that differs from the first rate control value (Karlsson; encodings based on different variations; page 2, paragraph 29, and page 3, paragraph 38, and wherein with specific/different bitrates/resolutions; page 1, paragraph 19, and page 4, paragraphs 45 and 47, and Sengupta; specific profiles for bitrate, format, etc.; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46).

Regarding claim 17, Karlsson in view of Sengupta and Nielsen discloses generating a plurality of encoded media sequences based on a first plurality of encoded subsequences that includes the first encoded subsequence and a second plurality of encoded subsequences that includes the second encoded subsequence (Karlsson; creating encoded media sequences from the encoded segments/GOPs; page 5, paragraphs 50-51 and 53, and wherein multiple media sequences each comprising encoded subsequences; Fig. 6); and 


Regarding claim 18, Karlsson in view of Sengupta and Nielsen discloses the media title comprises at least one of video content and audio content (Karlsson; stream comprising audio and video; page 2, paragraph 25, and other video content; page 2, paragraph 27).

Regarding claim 19, Karlsson in view of Sengupta and Nielsen discloses each subsequence included in the plurality of subsequences comprises at least one shot (Karlsson; subsequences include at least a GOP which is a series of frames, i.e. a shot; page 2, paragraph 28).

Claim 20, which discloses a system, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1, 8, 11, and 16.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US 2013/0064305 in view of Sengupta et al., US 2019/0082238 and Nielsen, US 10,523,978 and further in view of Lajoie, US 2014/0282786.

Regarding claim 3, Karlsson in view of Sengupta and Nielsen discloses all the claimed limitations of claim 1, as well as a first configured encoder included in the plurality of configured encoders is associated with a first encoding standard (Sengupta; plurality of different encoders which are configured based on a specific encoding profile, i.e. a profile with a specific encoding format/standard; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein with multiple/different encoding formats/standards, i.e. MPEG, H.264, H.265, etc.; page 2, paragraph 15, and Nielsen; encoders use encoding codecs, i.e. standards, and associated settings corresponding to the specific codec/standard, i.e. parameters used with, and to implement, the codec/standard; col. 14, lines 4-8, 32-40, and 48-58, and with plurality of encoders encoding multiple formats, i.e. different; col. 2, lines 59-63, and col. 8, lines 29-31, and col. 12, lines 55-64, and col. 18, lines 1-4, and with various/different codecs/standards used; col. 4, lines 34-36, and col. 18, lines 19-21 and 45-48), a second configured encoder included in the plurality of configured encoders is associated with a second encoding standard that differs from the first encoding standard (Sengupta; plurality of different encoders which are configured based on a specific encoding profile, i.e. a different profile with a different encoding format/standard; see abstract, and page 2, paragraphs 15-16, and page 4, paragraph 36, and page 6, paragraph 46, and wherein with multiple/different encoding formats/standards, i.e. 
Karlsson in view of Sengupta and Nielsen does not explicitly disclose indicating to a first endpoint device that the first encoded media sequence is associated with multiple encoding standards.
In a related art, Lajoie does disclose indicating to a first endpoint device that the first encoded media sequence is associated with multiple encoding standards (providing a listing to a user of content and available encoding formats; page 11, paragraph 137).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, Nielsen, and Lajoie by allowing information about available encoding formats for content to be presented to a user/client, in order to provide an improved system and method for effectively balancing the preservation of copyright interests with the convenience and flexibility of PVR and NPVR functionality (Lajoie; page 1, paragraph 9).

Claim 12, which discloses a non-transitory computer readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 3.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al., US 2013/0064305 in view of Sengupta et al., US 2019/0082238 and Nielsen, US 10,523,978 and further in view of Mukherjee, US 2011/0052087.

Regarding claim 6, Karlsson in view of Sengupta and Nielsen discloses all the claimed limitations of claim 1, as well as a first plurality of encoded subsequences (Karlsson; encoders can encode specific GOPs into different variants, i.e. first encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38), and a second plurality of encoded subsequences (Karlsson; encoders can encode specific GOPs into different variants, i.e. second encoded subsequences; page 2, paragraph 29, and page 3, paragraph 38), and operations to generate a plurality of encoded media sequences (Karlsson; creating encoded media sequences from the encoded segments/GOPs; page 5, paragraphs 50-51 and 53).
Karlsson in view of Sengupta and Nielsen does not explicitly disclose generating a first convex hull based on content;
generating a second convex hull based on content; and 
performing one or more optimization operations based on the first convex hull and the second convex hull.
In a related art, Mukherjee does disclose generating a first convex hull based on content and generating a second convex hull based on content (convex hulls can be computed for specific content, i.e. models; pages 11-12, paragraphs 107-108 and Fig. 25); and 
one or more optimization operations based on the first convex hull and the second convex hull (optimization based on the computed hull information; page 7, paragraph 74, and page 12, paragraph 108, and page 13, paragraph 118).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Karlsson, Sengupta, Nielsen, and Mukherjee by allowing convex hull operations to be utilized for encoding optimization in order to provide an improved system and method for efficient compression of digitally encoded information (Mukherjee; page 2, paragraph 45).

Claim 15, which discloses a non-transitory computer readable media, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 6.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680.  The examiner can normally be reached on Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RANDY A FLYNN/Primary Examiner, Art Unit 2424